DETAILED ACTION
This action is response to Applicant’s remarks/amendments filed 10/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-6 and 21-34 are pending.
Claims 7-20 are cancelled.
Claims 1, 5, 21, 25, 29, and 33 are currently amended.

Claim Interpretation
Claims 2, 22, and 30, as amended, recite the word “about” in relation to the angle of a tapered surface of the thermal choke rod. The Examiner notes the Specification provides a special definition for the word “about” in par. [0028]: “As used herein, the terms ‘about’ and ‘approximately’ mean that the specified parameter can be varied within a reasonable tolerance, e.g., ± 20%”. The Examiner further notes that ±20% is an exempli gratia) and is not viewed as a discrete upper limit to “a reasonable tolerance”, but certainly encompasses up to and including ±20%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pub. 2013/0126206) in view of Ohno (US Pub. 2015/0323050).
Regarding claim 1, Zhou teaches a thermal choke rod ([0041]-[0044] and Figs. 1-3, 5: RF rod #150; used to reduce RF heating due to RF power) for use in connecting a radio frequency (RF) source to a substrate support of a plasma processing system 
a tubular member (Zhou – [0033] and Fig. 3, RF rod #150) having a first connector ([0034] and Fig. 3, welded joint #174) for connecting to an RF rod ([0034] and Fig. 3, solid end #162) in the plasma processing system (Figs. 1-3, rod is integral member), wherein the tubular member is coupled to the substrate support (Fig. 2, upper end of RF rod #150 coupled to support body #120) and 
a second connector ([0033] and Figs. 2, 3, 5: solid end #164) for connecting to an RF strap ([0031], [0039] and Figs. 2 and 5, flexible strap #152) that couples to the RF source ([0031] and Fig. 2, coupled to RF power source #134), and 
a tubular segment ([0033] and Fig. 3, elongated hollow body #156) extending between the first and second connectors (Figs. 2&3, between solid ends #162 and #164), the tubular segment having an inner diameter (Fig. 3, inner volume #158 has a diameter of the circular cross-section: see Fig. 4), 
the first connector having an inner surface that is a continuation of an inner surface of the tubular segment (see Fig. 3, inner surface of welded joint #174 appears as a continuation of inner volume #158).

Zhou does not teach the first connector having a conically-shaped end region that tapers away from the inner surface of the first connector to an outer surface of the first connector in a direction toward the tubular segment, the first connector having a central opening defined by a terminal edge circumscribing the central opening at a terminal end of the first conductor, wherein the central opening is configured to receive 

However, Ohno teaches a first connector (Ohno - [0093]-[0094] and Figs. 10&11, shaft end adapter with tubular portion #64) having a conically-shaped end region (see annotated Ohno Fig. 11 below, including tapered outer circumferential surfaces #78 and #80) that tapers away from the inner surface of the first connector (see below, tapers away from inner wall) to an outer surface (Ohno – Fig. 11, outer circumferential surface #80) of the first connector in a direction toward the tubular segment (see below), the first connector having a central opening (Ohno – [0080] and Fig. 10, axial bore #66) defined by a terminal edge circumscribing the central opening (see second annotated Fig. 11 below) at a terminal end of the first connector (see second Fig. 11 below), wherein the central opening is configured to receive a rod (Ohno – [0080]: to receive an end of the ball screw shaft #10), the first connector having a plurality of slits ([0090] and Figs. 10&11, slits #70) formed through a wall thickness of the first connector (Figs. 10&11, extending completely through the wall of tubular portion #64), 

    PNG
    media_image1.png
    280
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    660
    media_image2.png
    Greyscale


the plurality of slits defining slit openings (Fig. 11, slits #70A/B are open holes) extending through the terminal end and through the terminal edge (see second annotated Fig. 11 above, slit #70A extending through the end and edge), the plurality of slit openings extending a prescribed distance from the terminal edge (Ohno – Fig. 11, slits #70A/B have lengths extending from the terminal edge as above) to define a plurality of axial fingers (see annotated Ohno Fig. 10 below, finger-shaped regions between the slits #70), 

    PNG
    media_image3.png
    559
    719
    media_image3.png
    Greyscale

an outer surface of the tubular segment having a threaded region (Ohno - [0090] and Figs. 10&11, thread portion #76) proximate to the first connector (Ohno – Fig. 11: near end surface #64D of tubular portion #64) for threaded engagement with an annular cap (Ohno - [0084] and Figs. 10&11, collet sleeve #82) configured to fit over the first connector (see Fig. 11) and reduce an inner diameter of the first connector upon contact with the conically-shaped end region of the first connector (Ohno - [0010], [0084], and seen in Figs. 10-11).

Zhou and Ohno both teach mechanical connections for rod-like elements, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the welded connection as taught by Zhou with the collet connector taught by Ohno in order to create a connection that is highly resistant to elastic deformation and couple a shaft and adapter with high precision, coaxiality, and axial straightness (Ohno – [0017]) and overcome the disadvantages of a welded connection (Ohno – [0007]).

Regarding claim 21, Zhou teaches a thermal choke rod ([0041]-[0044] and Figs. 1-3, 5: RF rod #150; used to reduce RF heating due to RF power) for use in connecting a radio frequency (RF) source to a substrate support of a plasma processing system (Fig. 2, substrate support #120 connected through RF rod #150 to power source #134), comprising:
a tubular member (Zhou – [0033] and Fig. 3, RF rod #150) having a first connector ([0034] and Fig. 3, welded joint #174) for connecting to an RF rod ([0034] and Fig. 3, solid end #162) in the plasma processing system (Figs. 1-3, rod is integral member), wherein the tubular member is coupled to the substrate support (Fig. 2, upper end of RF rod #150 coupled to support body #120) and 
a second connector ([0033] and Figs. 2, 3, 5: solid end #164) for connecting to an RF strap ([0031], [0039] and Figs. 2 and 5, flexible strap #152) that couples to the RF source ([0031] and Fig. 2, coupled to RF power source #134), and 
a tubular segment ([0033] and Fig. 3, elongated hollow body #156) extending between the first and second connectors (Figs. 2&3, between solid ends #162 and #164), the tubular segment having an inner diameter (Fig. 3, inner volume #158 has a diameter of the circular cross-section: see Fig. 4), 
the first connector having an inner surface that is a continuation of an inner surface of the tubular segment (see Fig. 3, inner surface of welded joint #174 appears as a continuation of inner volume #158), the inner surface of the first connector extending from the inner surface of the tubular segment to a terminal end of the first connector (see Fig. 3, inner surface of welded joint #174 in continuous contact from inner surface of the tubular segment to a terminal end that connects to solid end #162).

Zhou does not teach the first connector having a conically-shaped end region that tapers away from the inner surface of the first connector to an outer surface of the first connector in a direction toward the tubular segment, the first connector having a central opening defined by a terminal edge circumscribing the central opening at a terminal end of the first connector, wherein the central opening is configured to receive the RF rod, the first connector having a plurality of slits formed through a wall thickness of the first connector, the plurality of slits defining slit openings extending through the terminal end and through the terminal edge, the plurality of slit openings extending a prescribed distance from the terminal edge of the first connector to define a plurality of axial fingers, an outer surface of the tubular segment having a threaded region proximate to the first connector for threaded engagement with an annular cap configured to fit over the first connector and reduce an inner diameter of the first connector upon contact with the conically-shaped end region of the first connector.

However, Ohno teaches a first connector (Ohno - [0093]-[0094] and Figs. 10&11, shaft end adapter with tubular portion #64) having a conically-shaped end region (see annotated Ohno Fig. 11 below, including tapered outer circumferential surfaces #78 and #80) that tapers away from the inner surface of the first connector (see below, tapers away from inner wall) to an outer surface (Ohno – Fig. 11, outer circumferential surface #80) of the first connector in a direction toward the tubular segment (see below), the first connector having a central opening (Ohno – [0080] and Fig. 10, axial bore #66) defined by a terminal edge circumscribing the central opening (see second annotated Fig. 11 

    PNG
    media_image1.png
    280
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    660
    media_image2.png
    Greyscale

the plurality of slits defining slit openings (Fig. 11, slits #70A/B are open holes) extending through the terminal end and through the terminal edge (see second annotated Fig. 11 above, slit #70A extending through the end and edge), the plurality of 

    PNG
    media_image3.png
    559
    719
    media_image3.png
    Greyscale

an outer surface of the tubular segment having a threaded region (Ohno - [0090] and Figs. 10&11, thread portion #76) proximate to the first connector (Ohno – Fig. 11: near end surface #64D of tubular portion #64) for threaded engagement with an annular cap (Ohno - [0084] and Figs. 10&11, collet sleeve #82) configured to fit over the first connector (see Fig. 11) and reduce an inner diameter of the first connector upon contact with the conically-shaped end region of the first connector (Ohno - [0010], [0084], and seen in Figs. 10-11).

Zhou and Ohno both teach mechanical connections for rod-like elements, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the welded connection as taught by Zhou with the collet connector taught by Ohno in order to create a connection that is highly resistant to elastic deformation and couple a shaft and 

Regarding claim 29, Zhou teaches a thermal choke rod ([0041]-[0044] and Figs. 1-3, 5: RF rod #150; used to reduce RF heating due to RF power) for use in connecting a radio frequency (RF) source to a substrate support of a plasma processing system (Fig. 2, substrate support #120 connected through RF rod #150 to power source #134), comprising:
a tubular member (Zhou – [0033] and Fig. 3, RF rod #150) having a first connector ([0034] and Fig. 3, welded joint #174) for connecting to an RF rod ([0034] and Fig. 3, solid end #162) in the plasma processing system (Figs. 1-3, rod is integral member), wherein the tubular member is coupled to the substrate support (Fig. 2, upper end of RF rod #150 coupled to support body #120) and 
a second connector ([0033] and Figs. 2, 3, 5: solid end #164) for connecting to an RF strap ([0031], [0039] and Figs. 2 and 5, flexible strap #152) that couples to the RF source ([0031] and Fig. 2, coupled to RF power source #134),
the first connector having a first wall thickness (Fig. 3, a thickness of #174 in a horizontal direction), and
a tubular segment ([0033] and Fig. 3, elongated hollow body #156) extending between the first and second connectors (Figs. 2&3, between solid ends #162 and #164), the tubular segment having a second wall thickness (Fig. 3, a thickness of #172 in a horizontal direction), the tubular segment having an inner diameter (Fig. 3, inner volume #158 has a diameter of the circular cross-section: see Fig. 4), 


Zhou does not teach the first connector having a conically-shaped end region that tapers away from the inner surface of the first connector to an outer surface of the first connector in a direction toward the tubular segment, the first connector having a central opening defined by a terminal edge circumscribing the central opening at a terminal end of the first connector, wherein the central opening is configured to receive the RF rod, the first connector having a plurality of slits formed through a wall thickness of the first connector, the plurality of slits defining slit openings extending through the terminal end and through the terminal edge, the plurality of slit openings extending a prescribed distance from the terminal end of the first connector to define a plurality of axial fingers, an outer surface of the tubular segment having a threaded region proximate to the first connector for threaded engagement with an annular cap configured to fit over the first connector and reduce an inner diameter of the first connector upon contact with the conically-shaped end region of the first connector, nor wherein a thickness of the tubular segment is greater than a thickness of the first connector.



    PNG
    media_image1.png
    280
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    660
    media_image2.png
    Greyscale

the plurality of slits defining slit openings (Fig. 11, slits #70A/B are open holes) extending through the terminal end and through the terminal edge (see second annotated Fig. 11 above, slit #70A extending through the end and edge), the plurality of slit openings extending a prescribed distance from the terminal end of the first connector (Ohno – Fig. 11, slits #70A/B have lengths extending from the terminal end) to define a plurality of axial fingers (see annotated Ohno Fig. 10 below, finger-shaped regions between the slits #70), 

    PNG
    media_image3.png
    559
    719
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    412
    661
    media_image4.png
    Greyscale


Zhou and Ohno both teach mechanical connections for rod-like elements, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the welded connection as taught by Zhou with the collet connector taught by Ohno in order to create a connection that is highly resistant to elastic deformation and couple a shaft and .

Claims 2, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pub. 2013/0126206) and Ohno (US Pub. 2015/0323050), as applied to claims 1, 21, and 29 above, and further in view of Plant (US Patent 9,213,021).
The limitations of claims 1, 21, and 29 are set forth above.
Regarding claims 2, 22, and 30, Zhou does not teach wherein the annular cap has an inner threaded region for threaded engagement with the threaded region proximate to the first connector, and an inner tapered wall that is configured to mate with the conically-shaped end region of the first connector, nor wherein the conically-shaped region of the first connector has a surface that is disposed at an angle.
However, Ohno teaches wherein the annular cap (Ohno - Figs. 10&11, collet sleeve #82) has an inner threaded region for threaded engagement with the threaded region proximate to the first connector (Ohno - [0084] and Figs. 10&11 threaded region #88), and an inner tapered wall (Ohno - [0094] and Fig. 11, tapered inner circumferential surfaces #84A and #84B that is configured to mate with the conically-shaped end region of the first connector (see Ohno Fig. 11, mating of cap #82 with tubular portion #64) (Examiner interprets as an intended use of the annular cap), and wherein the conically-shaped region of the first connector has a surface that is disposed at an angle relative to a horizontal reference line (Ohno – Fig. 11: overall outer surfaces of tubular portion #64 are tapered/angled outward relative to the horizontal axis of the shaft #10/#62), and a surface of the inner tapered wall of the annular cap is disposed at 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connector as taught by Zhou with the connector taught by Ohno in order to create a connection that is highly resistant to elastic deformation and couple a shaft and adapter with high precision, coaxiality, and axial straightness (Ohno – [0017]).

Modified Zhou does not teach wherein the first connector has a surface that is disposed at an angle of about 10 degrees to about 30 degrees relative to a horizontal reference line, nor wherein a surface of the inner tapered wall of the annular cap is disposed at an angle of about 10 degrees to about 30 degrees relative to a horizontal reference line (emphasis added to show feature not taught by modified Zhou).
While Plant does not explicitly teach the specific angles as identified above, Plant does teach that the tapered surfaces of a collet connector are a result effective variable. Specifically, Plant teaches that “the mating surfaces between the collect and the external-thread portion are preferably configured to provide a desired amount of force at the relevant interfaces. For example, the contact surfaces are preferably angled, and angled to a preferred degree, to achieve a desired force to secure the collet.” (Plant – C6, L9-17).
Modified Zhou and Plant both teach design aspects of collet connectors, and are thus considered to be analogous art. It would have been obvious to a person of ordinary .	

Claims 3-4, 23-24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pub. 2013/0126206) and Ohno (US Pub. 2015/0323050), as applied to claims 1, 21, and 29 above, with Al-Shaikh (US Patent 6,221,221) used as a supporting reference.
The limitations of claims 1, 21, and 29 are set forth above.
Regarding claim 3, Zhou teaches wherein the second connector (Zhou – [0038] and Fig. 5, solid end #164) has an inner region ([0038] and Figs. 3&5, through holes #166) and the thermal choke rod further includes a threaded mechanical fastener ([0038]: fasteners such as screws) that is configured to connect the RF strap to the second connector of the thermal choke rod ([0038] and Fig. 5, flexible strap #152 coupled to solid end #164).
Modified Zhou does not specifically teach that the inner region is threaded, but does teach that the RF strap can be connected with screws or bolts ([0038], bolts shown in Fig. 5, #168). As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparently smooth holes with threads to accommodate screws, as is taught by Zhou ([0038]). Such a 

Regarding claim 4, Zhou teaches wherein the threaded mechanical fastener is a machine screw (Zhou - [0038]).

Regarding claim 23, Zhou teaches wherein the second connector (Zhou – [0038] and Fig. 5, solid end #164) has an inner region ([0038] and Figs. 3&5, through holes #166) and the thermal choke rod further includes a threaded mechanical fastener ([0038]: fasteners such as screws) that is configured to connect the RF strap to the second connector of the thermal choke rod ([0038] and Fig. 5, flexible strap #152 coupled to solid end #164).
Zhou does not specifically teach that the inner region is threaded, but does teach that the RF strap can be connected with screws or bolts ([0038], bolts shown in Fig. 5, #168). As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparently smooth holes with threads to accommodate screws, as is taught by Zhou ([0038]). Such a feature is shown in Al-Shaikh (Col. 4, Lines 37-41 and Figs. 2&3, conductive strap #252 using a “conventional means, such as screws” #253).

Regarding claim 24, Zhou teaches wherein the threaded mechanical fastener is a machine screw (Zhou - [0038]).

Regarding claim 31, Zhou teaches wherein the second connector (Zhou – [0038] and Fig. 5, solid end #164) has an inner region ([0038] and Figs. 3&5, through holes #166) and the thermal choke rod further includes a threaded mechanical fastener ([0038]: fasteners such as screws) that is configured to connect the RF strap to the second connector of the thermal choke rod ([0038] and Fig. 5, flexible strap #152 coupled to end #164).
Modified Zhou does not specifically teach that the inner region is threaded, but does teach that the RF strap can be connected with screws or bolts ([0038], bolts shown in Fig. 5, #168). As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparently smooth holes with threads to accommodate screws, as is taught by Zhou ([0038]). Such a feature is shown in Al-Shaikh (Col. 4, Lines 37-41 and Figs. 2&3, conductive strap #252 using a “conventional means, such as screws” #253).

Regarding claim 32, Zhou teaches wherein the threaded mechanical fastener is a machine screw (Zhou - [0038]).

Claims 5-6, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pub. 2013/0126206) in view of Ohno (US Pub. 2015/0323050) as applied to claims 1, 21, and 29 above, and further in view of Lubomirsky (US Patent 6,592,709) and Shamouilian (US Patent 6,151,203).
The limitations of claims 1, 21, and 29 
Regarding claim 5, modified Zhou does not teach wherein the thermal choke rod comprises a base material having a low thermal conductivity (Zhou teaches aluminum and nickel), and the base material is plated with a highly electrically conductive material.
However, Lubomirsky teaches a thermal choke made from stainless steel (Col. 5, lines 50-54 and Fig. 3, thermal choke #309), which the instant application identifies as a material with “low” thermal conductivity (Instant application: [0039] of the Specification).
Modified Zhou and Lubomirsky both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the base material as taught by Zhou with the stainless steel thermal choke material as taught by Lubomirsky in order to inhibit thermal conduction to unwanted areas (Lubomirsky – Col. 5, Lines 50-52) by providing a material with low thermal conductivity (Col. 5, Lines 53-54).

Modified Zhou does not teach wherein the base material is plated with a highly electrically conductive material.
However, Shamouilian teaches electrical connection components wherein the base material is plated with gold (Col. 4, Lines 41-48: gold), which the instant application identifies as a “highly” electrically conductive material (Instant application: [0040] of the Specification).
Modified Zhou and Shamouilian both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in 
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 6, modified Zhou teaches wherein the base material having a low thermal conductivity comprises stainless steel (Lubomirsky - Col. 5, lines 50-54: stainless steel), and the highly electrically conductive material plated on the base material comprises gold (Shamouilian - Col. 4, Lines 41-48: gold) for the reasons presented above in the rejection of claim 5.

Regarding claim 25, modified Zhou does not teach wherein the thermal choke rod comprises a base material having a low thermal conductivity (Zhou teaches aluminum and nickel), and the base material is plated with a highly electrically conductive material.
However, Lubomirsky teaches a thermal choke made from stainless steel (Col. 5, lines 50-54 and Fig. 3, thermal choke #309), which the instant application identifies as a material with “low” thermal conductivity (Instant application: [0039] of the Specification).


Modified Zhou does not teach wherein the base material is plated with a highly electrically conductive material.
However, Shamouilian teaches electrical connection components wherein the base material is plated with gold (Col. 4, Lines 41-48: gold), which the instant application identifies as a “highly” electrically conductive material (Instant application: [0040] of the Specification).
Modified Zhou and Shamouilian both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the base material as taught by modified Zhou (stainless steel, as taught by Lubomirsky) with the highly electrically conductive material (gold) plating, as taught by Shamouilian, as they are recognized materials in the art to allow for RF current conduction (Shamouilian – Col. 4, Lines 44 and 48), if one wanted to allow for their thermal choke to also be electrically conductive.


Regarding claim 26, modified Zhou teaches wherein the base material having a low thermal conductivity comprises stainless steel (Lubomirsky - Col. 5, lines 50-54: stainless steel), and the highly electrically conductive material plated on the base material comprises gold (Shamouilian - Col. 4, Lines 41-48: gold), as combined above.

Regarding claim 33, modified Zhou does not teach wherein the thermal choke rod comprises a base material having a low thermal conductivity (Zhou teaches aluminum and nickel), and the base material is plated with a highly electrically conductive material.
However, Lubomirsky teaches a thermal choke made from stainless steel (Col. 5, lines 50-54 and Fig. 3, thermal choke #309), which the instant application identifies as a material with “low” thermal conductivity (Instant application: [0039] of the Specification).
Modified Zhou and Lubomirsky both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the base material as taught by Zhou with the stainless steel thermal choke material as taught by Lubomirsky in order to inhibit thermal conduction to unwanted areas (Lubomirsky – Col. 5, Lines 50-52) by providing a material with low thermal conductivity (Col. 5, Lines 53-54).

Modified Zhou does not teach wherein the base material is plated with a highly electrically conductive material.
However, Shamouilian teaches electrical connection components wherein the base material is plated with gold (Col. 4, Lines 41-48: gold), which the instant application identifies as a “highly” electrically conductive material (Instant application: [0040] of the Specification).
Modified Zhou and Shamouilian both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the base material as taught by modified Zhou (stainless steel, as taught by Lubomirsky) with the highly electrically conductive material (gold) plating, as taught by Shamouilian, as they are recognized materials in the art to allow for RF current conduction (Shamouilian – Col. 4, Lines 44 and 48), if one wanted to allow for their thermal choke to also be electrically conductive.
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 34, modified Zhou teaches wherein the base material having a low thermal conductivity comprises stainless steel (Lubomirsky - Col. 5, lines 50-54: stainless steel), and the highly electrically conductive material plated on the base material comprises gold (Shamouilian - Col. 4, Lines 41-48: gold), as combined above.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pub. 2013/0126206) in view of Ohno (US Pub. 2015/0323050) as applied to claims 1, 21, and 29 above, and further in view of Melkent (US Pub. 2008/0167720).
The limitations of claims 1, 21, and 29 are set forth above.
Regarding claim 27, modified Zhou (particularly, Ohno) does not appear to teach wherein the plurality of slits formed through the wall thickness of the first connector extend for 10% to 60% of a length of the first connector.
While Melkent does not explicitly teach wherein the plurality of slits formed through the wall thickness of the first connector extend for 10% to 60% of a length of the first connector, Melkent does teach that the length of the slits of a collet connector is a result effective variable. Specifically, that the length of the slits may be partially dependent on the material and wall thickness of the collet, and should have a length sufficient to allow for inward deformation of the “fingers” and clamping/compression of the fingers (Melkent – [0024]).
Modified Zhou and Melkent both teach aspects of collet connectors, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the slit length through routine experimentation in order to allow for inward deformation of the “fingers” and clamping/compression of the fingers (Melkent – [0024]) depending on the material and wall thickness of the collet connector. It has been 
	

Regarding claim 28, modified Zhou (particularly, Ohno) does not appear to teach wherein the plurality of slits formed through the wall thickness of the first connector extend for 20% to 40% of a length of the first connector.
While Melkent does not explicitly teach wherein the plurality of slits formed through the wall thickness of the first connector extend for 20% to 40% of a length of the first connector, Melkent does teach that the length of the slits of a collet connector is a result effective variable. Specifically, that the length of the slits may be partially dependent on the material and wall thickness of the collet, and should have a length sufficient to allow for inward deformation of the “fingers” and clamping/compression of the fingers (Melkent – [0024]).
Modified Zhou and Melkent both teach aspects of collet connectors, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the slit length through routine experimentation in order to allow for inward deformation of the “fingers” and clamping/compression of the fingers (Melkent – [0024]) depending on the material and wall thickness of the collet connector. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Response to Arguments
In response to applicant's argument that Ohno is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner asserts that Ohno satisfies both criteria for analogous art.

In regards to the “field of endeavor” criterion, the Applicant is too narrowly construing their own field of endeavor as “electrical connections in plasma processing apparatuses” (Remarks, pg. 11). Applicant also asserts that the title of the application reinforces the narrow field of endeavor (pg. 11), which Examiner notes is: “High Temperature RF Connection with Integral Thermal Choke” – no mention of a plasma processing apparatus. The Examiner asserts that the field of PECVD apparatuses broadly resides within the chemical, electrical, and mechanical arts, as is supported by the instant Application. Paragraphs [0001] and [0002] of the initially filed Specification detail the invention as incorporating elements of the chemical (PECVD), electrical (high frequency electrical power, electrical connections), and mechanical arts (mechanical feasibility/shortcomings of threaded mechanical connections). Additionally, the Examiner notes that the CVD arts have previously contemplated the use of collet connections (as in the instant invention) in similar apparatuses: see Nishikawa (US Patent 6,213,478) and Liu (US Patent 6,403,491). As such, Ohno, which teaches a collet connection, is within the broad field of endeavor of the instant Application.

In regards to the “reasonably pertinent” criterion, the MPEP states (2141(I)) that “an examiner should consider the problem faced by the inventor, as reflected – either explicitly or implicitly – in the specification” (emphasis added). The instant application describes that the collet connection of the instant invention is useful for providing a strong clamping force for improve electrical contact ([0031] and [0035]). As such, the Specification implies that a major aim of the instant invention (and thus the problem it seeks to solve) is an improved mechanical connection. As such, Ohno, which teaches aspects of improvements to a collet connection (mechanical connection), is reasonably pertinent to the implied problem addressed by the instant Application.
As such, the Examiner maintains that Ohno is analogous to both the instant Application and the additional Zhou reference.

Applicant’s arguments regarding the 103 rejection over Zhou and Ohno have been carefully considered, but are not persuasive. Particularly, Applicant argues the phrase “extending through the terminal end and through the terminal edge” distinguishes over the Ohno reference. Respectfully, the Examiner disagrees.

Of particular importance are the plain and ordinary definitions of the words “end” and “edge”. Merriam-Webster dictionary defines “end” as “that part of an area that lies at the boundary” and “edge” as “the narrow part adjacent to a border”. Accordingly, the Examiner asserts that the Ohno reference continues to meet the limitations of the Ohno Fig. 11 reproduced below, the examiner interprets the terminal end and terminal edge of the tubular portion #64 as consistent with their definitions above: “part of an area that lies at the boundary” (end) and “the narrow part adjacent to a border” (edge). Thus the slit #70A extends through both the region corresponding to the terminal end and the terminal edge, meeting the limitations of the claims.


    PNG
    media_image2.png
    417
    660
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURT SWEELY/Examiner, Art Unit 1718          

/Benjamin Kendall/Primary Examiner, Art Unit 1718